Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into, by and between
MeetMe, Inc., a Delaware corporation (the “Company”), and Jonah Harris
(“Executive”) as of October 5, 2015 (the “Effective Date”).

 

WHEREAS, the parties desire to enter into this Agreement to reflect Executive’s
position and role in the Company’s business and to provide for Executive’s
employment by the Company, upon the terms and conditions set forth herein.

 

WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the benefits
provided to Executive under this Agreement.

 

WHEREAS, certain capitalized terms shall have the meanings given those terms in
Section 3 of this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.     Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

 

1.1     Employment Term. This Agreement shall be effective as of the Effective
Date, and shall continue until first anniversary of the Effective Date, unless
the Agreement is terminated sooner in accordance with Section 2 below. In
addition, the term of the Agreement shall automatically renew for periods of one
year unless the Company gives written notice to Executive, at least 60 days
prior to the end of the initial term or at least 60 days prior to the end of any
one-year renewal period, that the Agreement shall be terminated. The period
commencing on the Effective Date and ending on the date on which the term of
Executive’s employment under the Agreement shall terminate is hereinafter
referred to as the “Employment Term.” The Company’s termination of this
Agreement upon the first anniversary of the Effective Date or at the end of any
one-year renewal period shall be considered an involuntary termination of
Executive’s employment under this Agreement if (i) Executive is willing and able
to continue performing services under terms similar to those in this Agreement,
(ii) the Company does not offer Executive continued employment on terms
substantially similar to those in this Agreement, and (iii) Executive’s
employment terminates other than for Cause (as defined in Section 3), death,
Disability (as defined in Section 3) or resignation by Executive without Good
Reason (as defined in Section 3) at the date of such termination of the
Agreement.

 

1.2     Duties and Responsibilities; Principal Place of Employment. During the
Employment Term, Executive shall report to the Chief Executive Officer of the
Company (the “CEO”) and shall serve as the Chief Technology Officer of the
Company, or in such other positions as the CEO or the Board of Directors of the
Company (the “Board”) determines. Executive’s principal place of employment
under this Agreement will be the Company’s headquarters in New Hope, PA;
provided that Executive may be required to travel for business in accordance
with his duties and responsibilities under this Agreement.

 

1.3     Extent of Service. During the Employment Term, Executive agrees to use
Executive’s full and best efforts to carry out Executive’s duties and
responsibilities as set forth in Section 1.2 hereof with the highest degree of
loyalty and the highest standards of care and, consistent with the other
provisions of this Agreement, Executive agrees to devote substantially all of
Executive’s business time, attention and energy thereto. The foregoing shall not
be construed as preventing Executive from making investments in other businesses
or enterprises, provided that Executive agrees not to become engaged in any
other business activity which, in the reasonable judgment of the CEO, is likely
to interfere with Executive’s ability to discharge Executive’s duties and
responsibilities to the Company or which conflict with Executive’s obligations
pursuant to the Section 5 hereof. Executive will not serve on the board of
directors of an entity unrelated to the Company (other than non-profit
charitable organizations) without the consent of the CEO and consistent with the
Company’s written code of business conduct and ethics, including the MeetMe,
Inc. Code of Conduct and Ethics.

 

 
1

--------------------------------------------------------------------------------

 

  

1.4     Base Salary. During the Employment Term, for all the services rendered
by Executive hereunder, the Company shall pay Executive a base salary (“Base
Salary”), at the annual rate of $257,930, payable in installments at such times
as the Company customarily pays its other employees. Executive’s Base Salary
shall be reviewed periodically for appropriate adjustments, if any, by the CEO
or the Compensation Committee of the Board (the “Compensation Committee”)
pursuant to the Company’s normal performance review policies for senior level
executives. Executive’s Base Salary also may be decreased as part of an overall
Company reduction of compensation.

 

1.5     Retirement, Welfare and Other Benefit Plans and Programs. During the
Employment Term, Executive shall be entitled to participate in the employee
retirement and welfare benefit plans and programs made available to the
Company’s senior level executives as a group, as such retirement and welfare
plans may be in effect from time to time and subject to the eligibility
requirements of such plans. Currently, the Company sponsors a 401(k) retirement
plan and provides medical, dental, vision and life insurance to its senior level
executives. During the Employment Term, Executive shall be entitled to no less
than 15 days of vacation and sick leave in accordance with the Company’s
vacation, holiday and other pay for time not worked policies. Nothing in this
Agreement or otherwise shall prevent the Company from amending or terminating
any retirement, welfare or other employee benefit plans, programs, policies or
perquisites from time to time as the Company deems appropriate.

 

1.6     Reimbursement of Expenses. During the Employment Term, Executive shall
be provided with reimbursement of reasonable expenses related to Executive’s
employment by the Company on a basis no less favorable than that which may be
authorized from time to time for the Company’s senior level executives as a
group.

 

1.7     Incentive Compensation. During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by the Company, at such levels as the CEO or Compensation Committee
determines. Executive shall be eligible for annual incentive compensation with a
target amount equal to 30% of his Base Salary. The actual amount of such annual
incentive compensation shall be determined in accordance with the applicable
plans based on achievement of individual and Company performance objectives
established in advance by the CEO or Compensation Committee. No minimum
incentive is guaranteed.

 

1.8     Equity Compensation. As additional consideration for the terms and
conditions of this Agreement, effective on the Effective Date, Executive will
receive a stock option to purchase 75,000 shares of Company common stock,
subject to the terms and conditions of the Company’s equity compensation plan
and Executive’s execution of a stock option grant agreement (the “Option”). The
exercise price of the Option will be the closing price of the Company’s common
stock on the Effective Date. The Option will vest as to one-third of the shares
subject to the Option on the first anniversary of the grant date and the
remaining two-thirds of the shares subject to the Option will vest in
substantially equal installments on a monthly basis over the following two
years, subject to Executive’s continued employment on the applicable vesting
date. Additionally, effective on the Effective Date, Executive will receive a
restricted stock award of 100,000 shares of Company common stock, subject to the
terms and conditions of the Company’s equity compensation plan and Employee’s
execution of a restricted stock award grant agreement (the “Restricted Stock
Award”). The Restricted Stock Award will vest in full on the third anniversary
of the grant date, subject to Executive’s continued employment on the applicable
vesting date.

 

 
2

--------------------------------------------------------------------------------

 

  

2.       Termination. Executive’s employment shall terminate upon the occurrence
of any of the following events:

 

2.1     Termination without Cause or Resignation for Good Reason. The Company
may terminate Executive’s employment with the Company at any time without Cause,
in which case the Employment Term shall be deemed to have ended, effective upon
not less than 30 days’ prior written notice to Executive pursuant to Section 4
(or upon another mutually agreed upon date). Additionally, Executive may resign
from his employment with the Company for Good Reason, in which case the
Employment Term shall be deemed to have ended, with such resignation to become
effective no later than the day immediately following the 90th day following the
initial occurrence of the event constituting Good Reason. For the avoidance of
doubt, a failure by the Company to renew this Agreement (for a reason other than
Cause, death or Disability or Executive’s resignation without Good Reason) shall
be treated as termination of Executive’s employment under this Section 2.1.

 

2.2     Benefits Payable upon Termination without Cause or Resignation for Good
Reason.

 

(a)     In the event of a termination of Executive’s employment as described in
Section 2.1 during the Employment Term (including, termination as a result of
the Company’s decision not to renew this Agreement for a reason other than
Cause, death or Disability or Executive’s resignation without Good Reason), if
Executive executes and does not revoke a Release (as defined in Section 3), then
for the 12 month period following the Termination Date (as defined in Section
3), Executive shall receive an amount equal to Executive’s periodic Base Salary
payments (at the rate in effect immediately before the Termination Date), which
shall be paid in periodic installments in accordance with the Company’s payroll
practices. Subject to Executive’s delivery and non-revocation of an effective
Release, payments will begin on the first regularly scheduled payroll date that
occurs after the 60th day after the Termination Date, and the first payment will
include amounts not yet paid during the 60 day period. 

 

(b)     In addition to the foregoing, Executive shall receive any other amounts
earned, accrued or owing but not yet paid under Section 1 above and any other
benefits in accordance with the terms of any applicable plans and programs of
the Company; provided that Executive shall not be entitled to receive severance
benefits under any Company severance plan.

 

(c)     Notwithstanding the foregoing, if Executive is a “specified employee” of
a publicly held corporation on the Termination Date, the postponement provisions
of Section 409A of the Code, as described in Section 20 below, shall apply, if
applicable.

 

2.3     Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, effective
upon 30 days’ prior written notice of termination in accordance with Section 4.
In such event, after the effective date of such termination, no further payments
shall be due under this Agreement. However, Executive shall receive any amounts
earned, accrued or owing but not yet paid under Section 1 above through the
Termination Date and shall be entitled to any benefits due in accordance with
the terms of any applicable benefit plans and programs of the Company.
Notwithstanding the foregoing, this Section 2.3 shall not apply if Executive
terminates his employment for Good Reason (in which case Section 2.2 shall
apply).

 

 
3

--------------------------------------------------------------------------------

 

  

2.4     Disability. The Company may terminate Executive’s employment if
Executive incurs a Disability upon written notice of termination in accordance
with Section 4. Executive agrees, in the event of a dispute relating to
Executive’s Disability, to submit to a physical examination by a licensed
physician selected by the Company. If Executive’s employment terminates on
account of Disability, no further payments shall be due under this Agreement.
However, Executive shall be entitled to (i) any benefits accrued or earned under
the terms of any applicable benefit plans and programs of the Company, (ii) any
amounts earned, accrued or owing but not yet paid under Section 1 above through
the Termination Date and (iii) a pro rated bonus for the year in which
Executive’s Disability occurs.

 

2.5     Death. If Executive dies while employed by the Company, the Company
shall pay to Executive’s executor, legal representative, administrator or
designated beneficiary, as applicable, (i) any amounts earned, accrued or owing
but not yet paid under Section 1 above through the Termination Date, (ii) any
benefits accrued or earned under the Company’s benefit plans and programs
according to the terms of such plans, and (iii) a pro rated bonus for the year
in which Executive’s death occurs. Otherwise, the Company shall have no further
liability or obligation under this Agreement to Executive’s executors, legal
representatives, administrators, heirs or assigns.

 

2.6     Cause. The Company or the CEO may terminate Executive’s employment at
any time for Cause upon written notice or termination to Executive in accordance
with Section 4, in which event all payments under this Agreement shall cease,
except for Base Salary to the extent already accrued. Executive shall be
entitled to any benefits accrued or earned before Executive’s termination in
accordance with the terms of any applicable benefit plans and programs of the
Company; provided that Executive shall not be entitled to receive any unpaid
short-term or long-term cash incentive payments and Executive shall forfeit any
outstanding equity grants in accordance with the terms of the applicable grant
agreements.

 

3.       Definitions. For purposes of this Agreement, the following terms shall
have the meanings specified in this Section 3:

 

(a)     “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

 

(i)     Executive’s commission of a felony (excluding all vehicular and traffic
offenses);

 

(ii)     Executive neglects, refuses, or fails to perform Executive’s duties to
the Company (other than a failure resulting from Executive’s incapacity due to
physical or mental illness);

 

(iii)     Executive commits an act of dishonesty or breach of trust or otherwise
engages in misconduct in the performance of Executive’s duties;

 

(iv)     Executive engages in public conduct that is harmful to the reputation
of the Company;

 

(v)     Executive breaches any written non-solicitation, non-competition,
non-disclosure or invention assignment agreement, or any other agreement in
effect with the Company, including without limitation this Agreement and the
Restrictive Covenants Agreement (as defined in Section 5 of this Agreement); or

 

 
4

--------------------------------------------------------------------------------

 

  

(vi)     Executive breaches the Company’s written code of business conduct and
ethics, including the MeetMe, Inc. Code of Conduct and Ethics.

 

Prior to any termination for Cause pursuant to each such event listed in (ii),
(iii), (iv), (v) or (vi) above, to the extent such event(s) is capable of being
cured by Executive, the Company shall give Executive written notice thereof
describing in reasonable detail the circumstances constituting Cause and
Executive shall have the opportunity to remedy same within 30 days after
receiving written notice.

 

(b)     “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)     “Disability” shall mean Executive has been unable to perform the
essential functions of Executive’s position with the Company by reason of
physical or mental incapacity for a period of six consecutive months, subject to
any obligations or limitations imposed by federal, state or local laws,
including any duty to accommodate Executive under the federal Americans with
Disabilities Act.

 

(d)     “Good Reason” shall mean the occurrence of one or more of the following,
without Executive’s consent: (i)     a material diminution by the Company of
Executive’s authority, duties or responsibilities; (ii) a material change in the
geographic location at which Executive must perform services under this
Agreement (which, for purposes of this Agreement, means relocation of the
offices of the Company at which Executive is principally employed to a location
more than 25 miles from the location of such offices immediately prior to the
relocation); (iii) a material diminution in Executive’s Base Salary (other than
an overall Company reduction of compensation affecting all other senior level
executives of the Company, pari passu); (iv) a material diminution in the
authority, duties, or responsibilities of the supervisor to whom Executive is
required to report; or (v) any action or inaction that constitutes a material
breach by the Company of this Agreement; provided that within 60 days following
the first occurrence of any such event or condition, Executive shall have given
written notice of termination to the Company in accordance with Section 4 and
the Company shall not have fully corrected the event or condition within 30 days
after such notice of termination is given. Termination of Executive’s employment
by the Company for Cause, by Executive other than for resignation for Good
Reason or as a result of Executive’s death or Disability shall not be deemed to
constitute or result in resignation for Good Reason.

 

(e)     “Release” shall mean a release of claims approved by the Company.

 

(f)     “Termination Date” shall mean the effective date of the termination of
Executive’s employment relationship with the Company pursuant to this Agreement.

 

4.     Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 9. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment if for Cause or resignation for Good Reason, and (iii)
specify the Termination Date in accordance with the requirements of this
Agreement.

 

5.     Restrictive Covenants.

 

5.1     Restrictive Covenants Agreement. As a condition of Executive’s
employment and consideration for the terms of this Agreement, on or prior to the
Effective Date, Executive has entered into the Company’s standard Confidential
Information and Invention Assignment Agreement (the “Restrictive Covenants
Agreement”) and agrees to be bound by the terms and conditions set forth
therein. The terms of the Restrictive Covenants Agreement are hereby
incorporated by reference.

 

 
5

--------------------------------------------------------------------------------

 

  

5.2     Non-Competition. As additional consideration for the terms of this
Agreement, during Executive’s employment with the Company and for the period of
12 months after Executive’s termination of employment with the Company for any
reason, whether or not payments are being made under this Agreement, Executive
shall not, directly or indirectly, in any territory or market in which the
Company does business, or to Executive’s knowledge has plans to do business,
render any material services for any organization, or engage in any business,
that competes in any material respect with the business of the Company.

 

5.3     Equitable Relief; Survival.

 

(a)     Executive acknowledges and agrees that the restrictions contained in
this Section 5 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Company, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
Executive breach any of the provisions of this Section. Executive represents and
acknowledges that (i) Executive has been advised by the Company to consult
Executive’s own legal counsel in respect of this Agreement, and (ii) Executive
has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with Executive’s counsel.

 

(b)     Executive further acknowledges and agrees that a breach of any of the
restrictions in this Section 5 cannot be adequately compensated by monetary
damages. Executive agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages or
posting of any bond, as well as an equitable accounting of all earnings, profits
and other benefits arising from any violation of this Section 5, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled. In the event that any of the provisions of this Section
5 should ever be adjudicated to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction, it is the intention
of the parties that the provision shall be amended to the extent of the maximum
time, geographic, service, or other limitations permitted by applicable law,
that such amendment shall apply only within the jurisdiction of the court that
made such adjudication and that the provision otherwise be enforced to the
maximum extent permitted by law.

 

(c)     Notwithstanding anything in this Agreement to the contrary, if Executive
breaches any of Executive’s obligations under this Section 5, the Company shall
thereafter be obligated only for the compensation and other benefits provided in
any Company benefit plans, policies or practices then applicable to Executive in
accordance with the terms thereof, and all payments under Section 2 of this
Agreement shall cease and the Company may require that Executive repay all
amounts theretofore paid to him pursuant to Section 2 and in such case Executive
shall promptly repay such amounts.

 

(d)     Executive irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of Section 5, including without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief and other equitable relief, shall be brought solely in a
United States District Court for Pennsylvania, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Bucks County, Pennsylvania, (ii) consents to the exclusive
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection which Executive may have to the laying of venue of any such
suit, action or proceeding in any such court. Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers in a manner permitted by the notice provisions of Section 9 hereof.

 

(e)     The provisions of this Sections 5 shall survive any termination or
expiration of this Agreement.

 

 
6

--------------------------------------------------------------------------------

 

  

6.     Non-Exclusivity of Rights; Resignation from Boards; Clawback.

 

(a)     Nothing in this Agreement shall prevent or limit Executive’s continuing
or future participation in or rights under any benefit, bonus, incentive or
other plan or program provided by the Company and for which Executive may
qualify; provided, however, that if Executive becomes entitled to and receives
the payments described in Section 2.2(a) of this Agreement, Executive hereby
waives Executive’s right to receive payments under any severance plan or similar
program applicable to employees of the Company.

 

(b)     If Executive’s employment with the Company terminates for any reason,
Executive shall immediately resign from all boards of directors of the Company,
any affiliates and any other entities for which Executive serves as a
representative of the Company.

 

(c)     Executive agrees that Executive will be subject to any compensation
clawback, recoupment and anti-hedging policies that may be applicable to
Executive as an executive of the Company, as in effect from time to time and as
approved by the Board or a duly authorized committee thereof.

 

7.     Survivorship. The respective rights and obligations of the parties under
this Agreement (including without limitation Section 5) shall survive any
termination of Executive’s employment or termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations.

 

8.     Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

 

9.     Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, or by a nationally recognized overnight delivery
service, as follows (provided that notice of change of address shall be deemed
given only when received):

 

If to the Company, to:

 

MeetMe, Inc.

100 Union Square Drive

New Hope, PA 18938

Attention: General Counsel

 

If to Executive, to:

 

Jonah Harris at the address in the Company’s payroll records,

      

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

 
7

--------------------------------------------------------------------------------

 

  

10.     Executive’s Representations. Executive hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (b) upon execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms, and
(c) Executive is not subject to any pending, or to his knowledge, any
threatened, lawsuit, action, investigation or proceeding involving Executive’s
prior employment or consulting work or the use of any information or techniques
of any former employer or contracting party. Executive hereby acknowledges and
represents that he has consulted with independent legal counsel regarding his
rights and obligations under this Agreement (including, the Restrictive
Covenants Agreement) and that he fully understands the terms and conditions
herein.

 

11.     Non-Disparagement. Executive agrees that during the Employment Term and
thereafter, he will not, directly or indirectly, publicly or privately, make,
publish or solicit, or encourage others to make, publish or solicit, any
disparaging statements, comments, announcements, or remarks concerning the
Company or its affiliates, or any of their respective past and present
directors, officers or employees, other than, during the Employment Term, in the
good faith performance of Executive’s duties to the Company.

 

12.     Indemnification. The Company hereby agrees, to the maximum extent
permitted by law, to indemnify and hold Executive harmless against any costs and
expenses, including reasonable attorneys’ fees, judgments, fines, settlements
and other amounts incurred in connection with any proceeding arising out of, by
reason of or relating to Executive’s good faith performance of Executive’s
duties and obligations with the Company. The Company shall also provide
Executive with coverage as a named insured under a directors and officers
liability insurance policy maintained for the Company’s directors and officers.
This obligation to provide insurance and indemnify Executive shall survive
expiration or termination of this Agreement with respect to proceedings or
threatened proceedings based on acts or omissions of Executive occurring during
Executive’s employment with the Company or with any of its affiliates. Such
obligations shall be binding upon the Company’s successors and assigns and shall
inure to the benefit of Executive’s heirs and personal representatives.

 

13.     Contents of Agreement; Amendment and Assignment.

 

(a)     This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof, including employment,
termination and severance. This Agreement supersedes any and all and documents
otherwise relating to the subject matter hereof. This Agreement cannot be
changed, modified, extended or terminated except upon written amendment approved
by the CEO and executed on behalf of the Company by a duly authorized officer of
the Company and by Executive.

 

(b)     All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or
delegatable in whole or in part by Executive.

 

14.     Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

 
8

--------------------------------------------------------------------------------

 

  

15.     Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

16.     Cooperation. At the Company’s request, Executive agrees, to the extent
permitted by law, to assist, consult with, and cooperate with the Company in any
governmental filing, litigation, investigation, administrative procedures, or
legal proceedings or inquiries that involve the Company, either now existing or
which may hereafter be instituted by or against the Company, including but not
limited to, appearing upon the Company’s reasonable request as a witness and/or
consultant in connection with any litigation, investigation, administrative
procedures, or legal proceedings or inquiries.

 

17.     Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

 

18.     Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

 

19.     Withholding Taxes. All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation.
Executive shall be responsible for all taxes applicable to amounts payable under
this Agreement.

 

20.     Section 409A of the Code.

 

(a)     This Agreement is intended to comply with Section 409A of the Code and
its corresponding regulations, to the extent applicable. Severance benefits
under the Agreement are intended to be exempt from Section 409A of the Code
under the “short term deferral” exemption, to the maximum extent applicable, and
then under the “separation pay” exemption, to the maximum extent applicable.
Notwithstanding anything in this Agreement to the contrary, payments may only be
made under this Agreement upon an event and in a manner permitted by Section
409A of the Code, to the extent applicable. As used in the Agreement, the term
“termination of employment” shall mean Executive’s separation from service with
the Company within the meaning of Section 409A of the Code and the regulations
promulgated thereunder. In no event may Executive, directly or indirectly,
designate the calendar year of a payment. For purposes of Section 409A of the
Code, each payment hereunder shall be treated as a separate payment and the
right to a series of payments shall be treated as the right to a series of
separate payments. All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code.

 

 
9

--------------------------------------------------------------------------------

 

  

(b)     Notwithstanding anything in this Agreement to the contrary, if required
by Section 409A of the Code, if Executive is considered a “specified employee”
for purposes of Section 409A of the Code and if payment of any amounts under
this Agreement is required to be delayed for a period of six months after
separation from service pursuant to Section 409A of the Code, payment of such
amounts shall be delayed as required by Section 409A of the Code, and the
accumulated amounts shall be paid in a lump sum payment within ten days after
the end of the six month period. If Executive dies during the postponement
period prior to the payment of benefits, the amounts withheld on account of
Section 409A of the Code shall be paid to the personal representative of
Executive’s estate within 60 days after the date of Executive’s death.

 

21.     Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted under the laws of the Commonwealth of Pennsylvania without giving
effect to any conflict of laws provisions. Any disputes or proceedings related
to this Agreement in any way, regardless of theory of claim, shall be brought
solely in a United States District Court for Pennsylvania, or if such court does
not have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Bucks County, Pennsylvania.

 

22.     Waiver of Jury Trial. AS SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

 

 

[Signature Page Follows] 

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above, to be effective on
the Effective Date.

 

 

MEETME, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

Geoff Cook

 

 

Title: 

Chief Executive Officer

 

                                        Jonah Harris  

 

 

 

11